Citation Nr: 9909904	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from December 1967 to December 
1970.

Upon review of the record, the Board of Veterans' Appeals 
(Board) concludes that the veteran's claim is well grounded 
within the meaning of applicable statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Because the veteran has perfected an appeal as 
to the assignment of the initial rating for PTSD following 
the initial award of service connection for PTSD, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A review of the medical evidence of record reveals that 
during a November 1997 VA examination, the veteran reported 
that a Dr. McGrath provides him with a prescription for 
psychotropic medication, for the treatment of his PTSD.  
There are no records reflecting treatment by Dr. McGrath 
contained in the claims file.  The VA has a statutory duty to 
assist the veteran in the development of all well-grounded 
claims.  38 U.S.C.A. § 5107(a).  The duty to assist includes 
obtaining copies of all records under the control of the VA.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Full 
compliance with the duty to assist also includes VA's 
assistance in obtaining relevant records from private 
physicians when the veteran has provided concrete data as to 
time, place and identity.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).

After the RO certified the veteran's appeal to the Board, the 
veteran submitted additional evidence in support of his 
claim.  The evidence consists of a treatment summary from the 
veteran's treating clinical psychologist and appears to be 
relevant and pertinent to the issue upon appeal.  The RO has 
not reviewed the summary in conjunction with a decision on 
the veteran's claim and the veteran has not waived his right 
to initial RO review of the evidence.  Therefore, the claims 
file, including the newly-received evidence, must be returned 
to the RO to allow for such review.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
including Dr. McGrath, who have treated 
the veteran for PTSD since January 1997, 
the effective date of the service 
connection grant.  After securing any 
necessary release(s), the RO should 
obtain copies of records reflecting such 
treatment for inclusion in the claims 
file.

2.  If it is deemed advisable at this 
point, the RO should schedule the veteran 
for a VA psychiatric examination for the 
purpose of identifying all impairment 
arising from PTSD and the severity of 
such impairment. 

3.  After the development requested above 
has been completed, the RO should again 
review the record, evaluating all the 
evidence of record reflecting the period 
of time between the effective date of the 
initial grant of service connection until 
the present, including the recent 
evidence submitted by the veteran.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


